DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 2-8 & 10-13 are objected to because of the following informalities: In Line 1 of each of Claims 2-8 & 10-13, the recitation of “A user interface as set forth in claim …” is considered to be ambiguous and should be “The user interface as set forth in claim …”.  It is unclear whether each of the above claims refers to the user interface recited in the claim from which it depends or the recited interface plus a separate user interface, and a rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, may be deemed proper in future office actions.
Appropriate correction is required.

Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Ashworth et al., US #2008/0006709
[Ashworth (709)]

-
Gentischer, DE #3643434
[Gentischer ('434)]

-
Moedeen, GB #2464095
[Moedeen ('095)]


~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 & 8 rejected under 35 U.S.C. § 103 as being unpatentable over Moedeen ('095) in view of Ashworth ('709).
In Re Claims 1, 4 & 5, Moedeen ('095) discloses:
Cl. 1: A user interface for adjusting a set point temperature of a thermostat configured to thermostatically control a radiator valve to selectively convey heating fluid to a radiator to adjust an environmental temperature toward the set point temperature (Thermostatic Controller #10), the user interface comprising:
a base (Housing #32);
a user input member mounted on the base for movement with respect to the base through a range of motion including a home position, a set point decrease position, and a set point increase position, the user input member being operatively connected to the thermostat to decrease the set point temperature when the user input member is moved from the home position to the set point decrease position and to increase the set point temperature when the user input member is moved from the home position to the set point increase position (P. 3, Ln. 20-26; P. 4, Ln. 19-P. 5, Ln. 10: Casing #34 rotatable around Base / Housing #32 to increase or decrease the temperature setpoint);
an indicator light panel mounted on the base and including at least a set point decrease light aligned with the set point decrease position of the user input member and a set point increase light aligned with the set point increase position of the user input member (At least P. 5, Ln. 17-3: Display Panel #42, which changes color as the operating mode changes); and
an indicator controller for controlling the indicator light panel configured to illuminate the set point decrease light when the user interface is used to decrease a set point temperature and to illuminate the set point increase light when the user interface is used to increase the set point temperature (P. 4, Ln. 1-9: PCB #38, which controls Display #42).
With respect to the display including setpoint mode lights, Ashworth ('709) discloses from the same Thermostat / User Interface field of endeavor as applicant's invention, the use of multiple operational mode lights on the face of the display (Status LEDs #64 mounted on Translucent Portion #62).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the separate status lights of Ashworth ('709) into the system of Goodwin ('870) for the purpose of providing a suitable alternative display method for indicating the status and/or mode of the interface.
Cl. 4: in combination with said thermostat (P. 4, Ln. 10-16: Controller #10 works in conjunction with a main room thermostat), wherein when the user input member is moved to the set point increase position and the set point decrease position the thermostat is configured to change the set point temperature to a temperature equal to the environmental temperature plus a predetermined adjustment amount and to a temperature equal to the environmental temperature minus a predetermined adjustment amount, respectively (When changing the temperature setpoint, said new setpoint temperature is inherently at a value above or below the ambient room temperature).
Cl. 5, 6: wherein the user input member comprises a knob mounted on the base for rotation with respect to the base about an axis (At least Fig. 2: As discussed above, Dial Casing #34 rotates about the axis of Base / Housing #32); With respect to [Cl. 5] “the set point decrease light and the set point increase light are circumferentially spaced apart about the axis” & [Cl. 6] “wherein the knob comprises an indicator at a circumferential position of the knob that is shaped and arranged to be aligned with the set point decrease light when the knob is in the set position decrease position and aligned with the set point increase light when the knob is in the set point increase position”, the locations of the indicator lights would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the lights spaced apart about the axis solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the controller of Moedeen ('095) would function equally well in either configuration.
In Re Claims 2 & 3, Ashworth ('709) further discloses:
Cl. 2: wherein the indicator controller is configured to illuminate the set point increase light and the set point decrease light after increasing and decreasing the set point temperature, respectfully, until the environmental temperature approaches the increased and decreased set point temperature, respectfully, (At least Para. 21, 23: The light source for the display can be controlled with respect to color, brightness, duration, depending on various conditions & modes of operation).
Cl. 3: wherein the indicator controller is configured to illuminate the set point decrease light when the set point temperature is less than the environmental temperature and configured to illuminate the set point increase light when the set point temperature is greater than the environmental temperature (Para. 21: When the setpoint temperature is lower or higher than the room temperature, the thermostat would inherently be in heating or cooling mode, respectively, & the respective Mode Light #64 is illuminated).
In Re Claim 8, with respect to “wherein the set point decrease light is configured to emit blue light and the set point increase light is configured to emit red light”, the specific color of each light would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the use of a blue for the increased setpoint & a red light for a decreased setpoint solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the controller of Moedeen ('095) would function equally well in either configuration.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Moedeen ('095) in view of Gentischer ('434) as applied to claim 1 above, with respect to Gentischer ('434).
In Re Claim 7, with respect to “wherein the user interface is free of any outward indication of a numerical value of the set point temperature”, Examiner takes Official Notice that not providing an actual temperature setpoint display on a thermostatic radiator valve is a conventional or well-known feature or method for controlling radiators, as referenced by Gentischer ('434); therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the controller of Moedeen ('095), which includes the various indicator lights as discussed above, without an actual numerical temperature setpoint display, for the purpose of providing a suitable alternative display system for the controller.

Allowable Subject Matter
Claims 9-13 are in condition for allowance except for the above stated formal matters.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses user interface systems with various lock-out means, the prior art of record fails to show the above user interface in which the lock-out comprises the prevention of adjustment of the temperature setpoint when the difference between the setpoint & environmental temperature is greater than a predetermined maximum value, as recited in independent Claim 9; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 10-13 are allowed as being dependent, either directly or indirectly, on independent Claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762